DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

NOTE:  The term “processor”, recited in independent claims 1 and 8, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al. (US 2013/0212655 A1) in view of Langley et al. (US 2014/0099003 Al) and Rubinstein et al. (US 2014/0196110 A1). 

Regarding claims 1, 8, and 14, and using claim 1 as an example, Hoyos discloses, except for elements highlighted in italicized bold, a computer-implemented method, comprising: 

calculating, via a processor (the Hoyos system is computer implemented; see figure 1B, 3o, and paragraph 0250:

    PNG
    media_image1.png
    988
    622
    media_image1.png
    Greyscale

), 

a liveliness score (see figure 1A, “Pp”:


    PNG
    media_image2.png
    379
    483
    media_image2.png
    Greyscale

)

based on a synchronization between an anatomical change of a user and a feature output via the software application; 

calculating, via the software application, a first score for the user based on the calculated liveliness score (see figure 1A, “D”:

    PNG
    media_image3.png
    411
    984
    media_image3.png
    Greyscale

); 

determining that the first score is insufficient for authentication of the user (figure 1A, numeral 15:

    PNG
    media_image4.png
    850
    1201
    media_image4.png
    Greyscale

 ); and 

combining the first score with a second score to form a combined score, in response to determining that the first score is insufficient for authentication of the user (

    PNG
    media_image5.png
    375
    604
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    307
    610
    media_image6.png
    Greyscale

 ), 


the second score being calculated based on social network connections of the user.

	Hoyos, as noted, does not teach:

A liveness score based on a synchronization between an anatomical change of a user and a feature output via the software application; 
the second score being calculated based on social network connections of the user.

Regarding difference A, Langley also teaches authorizing access to access-controlled environments (see figures 1 and 4) and teaches a facial liveness determination comprising "detecting ... an anatomical change of a user" and "calculating ... a liveliness score based on a synchronization between the anatomical change and a feature displayed via the facial recognition software" (see: 

"captured video images may be used to facilitate determining liveness of the operator by determining whether mouth movements included in captured video images are synchronized with text recited by the operator or voice biometric data captured of the operator" at paragraph 0030; 

"Moreover, the data 26 may be the same as or different than the authentication data captured
of the operator. Examples of using such data 26 include, but are not limited to, reciting information
included in a keypad displayed on the screen 14, reading the text of a book displayed on the screen 14"
at paragraph 0027).

It would have been obvious (before the effective filing date of the claimed invention) or (at the
time the invention was made) to one of ordinary skill in the art to substitute, for the liveness 
determination process taught by Hoyos '655 (i.e., "First, an image is displayed on a screen 23 with a
black bar 24 on the right and a white area 25 on the left, and an image from a web camera 26 that the
person 21 looks at is recorded. A second image is displayed on the screen (not shown), but this time the
black bar is on the left and the white area is on the right and a second image from the web-camera 26 is
recorded" at paragraph 0093; "probability of measure of liveness=P(p )" at paragraph 0096), 

	the mouth synchronization method taught by Langley, in order to arrive at the Hoyos '655 liveness score at figure 1A, numeral 11, because "checking between multiple types of data captured simultaneously is a powerful form of liveness detection as it is difficult to spoof multiple modalities of authentication data captured simultaneously" at Langley paragraph 0030, and because it is simple for the user to read a displayed sentence, and very effective in that the mouth being synchronized with the read words is an excellent indicator that a pre-recorded video is not being played.

Furthermore, and motivation aside, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the
elements in the manner explained above using known engineering design, interface and/or
programming techniques, without changing a "fundamental" operating principle of Hoyos '655, while the teaching of Langley continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

	Regarding difference B, Hoyos does not teach “the second score being calculated based on social network connections of the user.”  However, Hoyos teaches that upon failure of biometric or liveness authentication, a “second type of biometric data” may be required, including “For example, the
transaction manager may both a step for acquiring a second type of biometric data, as well as another step such as a password, ID card validation, signature, and acquisition of face image for storage or other type of accompanying deterrent.”  Thus, Hoyos is open to alternate forms of identity verification. 

	Rubinstein teaches authenticating a user’s identity using social network connections of that user ( 

    PNG
    media_image7.png
    887
    896
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    746
    596
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    392
    537
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    258
    530
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    637
    518
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    598
    627
    media_image12.png
    Greyscale

). 


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the Hoyos/ Langley combination by adding, in addition to the supplemental method of authentication disclosed by Hoyos in the event of an authentication failure (

    PNG
    media_image6.png
    307
    610
    media_image6.png
    Greyscale

), 
A score being calculated based on social network connections of the user as taught by Rubinstein above, with motivation coming from Rubinstein:  Computationally inexpensive, efficient, and the ability to detect untrustworthy users posing as other users:

    PNG
    media_image13.png
    300
    523
    media_image13.png
    Greyscale

.

 Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hoyos/Langley, while the teaching of Rubinstein continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  





Regarding claims 2, 9, and 15, the method of claim 1, wherein the anatomical change includes movement of at least one lip of the user, and the feature displayed via the facial recognition software is text displayed on a screen of a compute device (met by the Hoyos/Langley/Rubinstein combination as applied above; As noted in the rejection above, Langley teaches: "captured video images may be used to facilitate determining liveness of the operator by determining whether mouth movements included in captured video images are synchronized with text recited by the operator or voice biometric data captured of the operator" at paragraph 0030; and "Moreover, the data 26 may be the same as or different than the authentication data captured of the operator. Examples of using such data 26 include, but are not limited to, reciting information included in a keypad displayed on the screen 14, reading the text of a book displayed on the screen 14" at paragraph 0027).

Regarding claims 3, 10, and 16, the method of claim 1, wherein the anatomical change is associated with a recital of a phrase by the user (see the claim 2 rejection above).

Regarding claims 4, 11, and 17, the method of claim 1, wherein the anatomical change includes at least one of: an eye blink, an eye movement, a head movement, a lip movement, a hand movement, or an arm movement (a lip movement; see the claim 3 rejection above).

Regarding claims 5, 12, and 18, the method of claim 1, wherein the anatomical change occurs during a predefined time period of a video of the user (met by Langley of the Hoyos/Langley/Rubinstein combination; Langley captures a video of lip movement of a user reciting text during the period of time when the person recites a complete passage of text:

    PNG
    media_image14.png
    757
    634
    media_image14.png
    Greyscale

).


Regarding claims 7 and 20, the method of claim 1, further comprising verifying a transaction in response to the combined score exceeding a predefined value (Met by Hoyos of the Hoyos/Langley/Rubinstein combination:

    PNG
    media_image15.png
    193
    601
    media_image15.png
    Greyscale

).


Claims 1, 6, 8, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al. (US 2013/0212655 A1) in view of Chaudhury et al. (US 8,856,541) and Rubinstein et al. (US 2014/0196110 A1). 

Regarding claims 1, 8, and 14, and using claim 1 as an example, Hoyos discloses, except for elements highlighted in italicized bold, a computer-implemented method, comprising: 

calculating, via a processor (the Hoyos system is computer implemented; see figure 1B, 3o, and paragraph 0250:

    PNG
    media_image1.png
    988
    622
    media_image1.png
    Greyscale

), 

a liveliness score (see figure 1A, “Pp”:


    PNG
    media_image2.png
    379
    483
    media_image2.png
    Greyscale

)

based on a synchronization between an anatomical change of a user and a feature output via the software application; 

calculating, via the software application, a first score for the user based on the calculated liveliness score (see figure 1A, “D”:

    PNG
    media_image3.png
    411
    984
    media_image3.png
    Greyscale

); 

determining that the first score is insufficient for authentication of the user (figure 1A, numeral 15:

    PNG
    media_image4.png
    850
    1201
    media_image4.png
    Greyscale

 ); and 

combining the first score with a second score to form a combined score, in response to determining that the first score is insufficient for authentication of the user (

    PNG
    media_image5.png
    375
    604
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    307
    610
    media_image6.png
    Greyscale

 ), 


the second score being calculated based on social network connections of the user.

	Hoyos, as noted, does not teach:

A liveness score based on a synchronization between an anatomical change of a user and a feature output via the software application; 
the second score being calculated based on social network connections of the user.

Regarding claims 6, 13, and 19, Hoyos does not teach, “wherein the anatomical change is occurs during a predefined time frame of an animation segment.”

Chaudhury teaches an image-based facial liveness detection comprising “an anatomical change of a user and a feature output via the software application” (see:
	figures 3A, 3B, and 5;
“In other implementations, computing device 102 may display a "challenge dot" that moves along GUI 106 according to challenge pattern. As one example, the challenge pattern may include the following sequence of transitions: (i) center gaze to a left gaze, (ii) left gaze back to center gaze, and (iii) center gaze to right gaze” at column 7, line 60; 
“Another example parameter that the anti-spoofing programs may incorporate into the challenge pattern is a "stop time." More specifically, the anti-spoofing programs may stop the challenge dot at various positions for various lengths of time. For instance, the anti-spoofing programs may stop the challenge dot at the left edge for a period of ten seconds, and at the right edge for three seconds (along with stops of varying lengths at the horizontal middle). In turn, the anti-spoofing programs may compare gaze times associated with the corresponding left gaze and right gaze to the stop times. Based on whether the gaze times match the stop times, the anti-spoofing programs may determine whether a live user is performing the particular challenge pattern. In this manner, computing device 102 may implement anti-spoofing techniques of this disclosure to incorporate a variety of parameters into liveness detection, thereby creating a robust environment for determining the authenticity of facial recognition input” at column 8, line 30). 

Regarding claims 6, 13, and 19, the Chaudhury “challenge dot” appears on a screen for a predetermined period of time as an animation: 


    PNG
    media_image16.png
    740
    1160
    media_image16.png
    Greyscale

;
the “challenge dot” of Chaudhury is an animation as depicted in figures 3A and 3B; also, see Hoyos ‘655, paragraph 0214, which states, “The guidance module or mechanism may provide guidance or user prompts via voice instruction, audio signals, video animation, displayed message or illumination signals”; regarding “time frame”, see
“Another example parameter that the anti-spoofing programs may incorporate into the challenge pattern is a "stop time." More specifically, the anti-spoofing programs may stop the challenge dot at various positions for various lengths of time. For instance, the anti-spoofing programs may stop the challenge dot at the left edge for a period of ten seconds, and at the right edge for three seconds (along with stops of varying lengths at the horizontal middle). In turn, the anti-spoofing programs may compare gaze times associated with the corresponding left gaze and right gaze to the stop times. Based on whether the gaze times match the stop times, the anti-spoofing programs may determine whether a live user is performing the particular challenge pattern. In this manner, computing device 102 may implement anti-spoofing techniques of this disclosure to incorporate a variety of parameters into liveness detection, thereby creating a robust environment for determining the authenticity of facial recognition input” at Chaudhury column 8, line 30; further, the entire duration of the “challenge dot” is finite). 


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement, for the liveness determination process taught by Hoyos ‘655 (i.e., “First, an image is displayed on a screen 23 with a black bar 24 on the right and a white area 25 on the left, and an image from a web camera 26 that the person 21 looks at is recorded. A second image is displayed on the screen (not shown), but this time the black bar is on the left and the white area is on the right and a second image from the web-camera 26 is recorded” at paragraph 0093; “probability of measure of liveness=P(p )” at paragraph 0096), the “challenge dot” taught by Chaudhury, with motivation coming from Chaudhury: “thereby creating a robust environment for determining the authenticity of facial recognition input” at column 8, line 30.

Furthermore, and motivation aside, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hoyos ‘655, while the teaching of Chaudhury continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 respectively U.S. Patent No. 10868809.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1, 8, and 14 are anticipated by patent claims 1, 7, and 13 respectively.  



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10154030. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is anticipated by patent claim 22.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9147117. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is anticipated by patent claim 5.  Though each and every element of pending claim 1 is not “explicitly” anticipated by patent claim 5, such as “a synchronization between the anatomical change and a feature displayed via the facial recognition software” pending claim 1 is anticipated by patent claim 5 because it is broader in scope, and given that a claim defines a boundary and not a thing, and with evidence from applicant’s preferred embodiment which teaches that “a synchronization between the anatomical change and a feature displayed via the facial recognition software” – see In re Vogel, 422 F.2d 438, 57 C.C.P.A. 920, 164 U.S.P.Q. 619 (C.C.P.A. 1970)).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665